Name: Commission Regulation (EC) No 359/94 of 17 February 1994 on the sale by tender of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  prices;  economic geography;  animal product
 Date Published: nan

 No L 46/38 Official Journal of the European Communities 18 . 2. 94 COMMISSION REGULATION (EC) No 359/94 of 17 February 1994 on the sale by tender of beef held by certain intervention agencies  approximately 1 60 tonnes of boneless beef held by the Irish intervention agency, bought in before 1 January 1991 ,  approximately 1 000 tonnes of boneless beef held by the Italian intervention agency and bought in before 1 March 1992.  approximately 1 000 tonnes of boneless beef held by the French intervention agency and bought in before 1 February 1993 . Detailed information concerning quantities is given in Annex I. 2. The products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2173/79, and in particular Articles 6 to 1 2 thereof, and this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 361 1 /93 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created large stocks in several Member States ; whereas, in order to prevent an excessive prolon ­ gation of storage, part of these stocks should be sold by tender ; Whereas the sale should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (3), as last amended by Regulation (EEC) No 1759/93 (4), subject to certain special exceptions which are necessary ; Whereas with a view to securing a regular and uniform tendering procedure, measures should be taken in addi ­ tion to those laid down in Article 8 ( 1 ) of Regulation (EEC) No 2173/79 ; Whereas it seems appropriate to provide for derogations from provisions of Article 8 (2) (b) of Regulation (EEC) No 2173/79, taking into account the administrative diffi ­ culties which the application of this subparagraph raises in the Member States concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 1 . The deadlines for submitting tenders, which must be made out in ecus, shall be 12 noon on 22 February 1994. The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following : (a) the quantities of beef offered for sale ; and (b) the deadline and place for submitting tenders. 2. The intervention agencies concerned shall sell first the meat which has been stored the longest. 3 . Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender. 4. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regu ­ lation . The intervention agencies will, moreover, display the notice referred to in paragraph 1 at their head office and may also publish them elsewhere. 5 . By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 1 . HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of :  approximately 15 tonnes of bone-in beef held by the Irish intervention agency, and bought in before 1 January 1991 , (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 328, 29 . 12. 1993, p. 7. (3) OJ No L 251 , 5 . 10 . 1979, p. 12. (4) OJ No L 161 , 2. 7. 1993, p. 59. 18 . 2 . 94 Official Journal of the European Communities No L 46/39 Article 4 Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79 the security shall be ECU 100 per tonne. 6. By way of derogation from Article 8 (2) (b) of Regu ­ lation (EEC) No 2173/79, tenders shall not indicate in which cold store or stores the products are held . Article 3 After the offers received in respect of the invitation to tender have been examined a minimum selling price shall be fixed for each product or the sale will not be proceeded with . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 February 1994. For the Commission Rene STEICHEN Member of the Commission No L 46/40 Official Journal of the European Communities 18 . 2. 94 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) IRELAND  Fillets 1  Striploins 22  Outsides 1  Cube-rolls 1 35  Hindquarters (bone-in) 9  Forequarters (bone-in) 6 ITALIA  Filetto 200  Roastbeef 200  Scamore 200  Fesa esterna 200  Fesa interna 200 FRANCE  Filet 500  Faux Filet 500 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestra 81 I - 00185 Roma Tel. 494991 Telex 61 3003 IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel. (01)678 90 11 , ext. 2278 and ext. 3806 Telex 93 292 and 93 607 Telefax (01 ) 661 62 63, (01 ) 678 52 14 and (01 ) 662 01 98 FRANCE : OFIVAL Tour Montparmasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 205476 F